Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-20 are all the claims pending in the application. 
Claims 1 and 12 are amended.
Claims 1-8, and 10-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 17, 2021.

Response to Arguments
Regarding the 103 rejections, Applicant first asserts the cited references do not teach displaying a first and second user interface element concurrently, as claimed.  Examiner agrees and accordingly withdraws the rejections.  Please see below for the new rejections of the claims as amended.
Applicant also asserts the cited to references do not teach a user interface element activatable to initiate an application.  Examiner respectfully does not find this assertion persuasive because Hughes teaches such a concept at least in ¶¶[0058] and [0104].  Please see the rejections below for a complete discussion of this limitation and Hughes's relevant teachings.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al, US Pub. No. 2008/0027783, herein referred to as “Hughes” in view of Agrawal, US Pub. No. 2016/0189283, herein referred to as "Agrawal", further in view of Podgurny et al, US Pub. No. 2011/0320230, herein referred to as "Podgurny".
Regarding claim 1, Hughes teaches:
at least one processor; at least one electronic datastore; a network communication interface; memory in communication with the at least one processor, and software code stored in the memory, which when executed by the at least one processor causes the system to (processor, network, memory and software, ¶¶[0190], [0192]-[0194]): 
maintain records reflective of a plurality of employers in said at least one electronic datastore (users register as a hiring entity, ¶[0053])
and records reflective of a plurality of workers in said at least one electronic datastore (users register as a professional or other worker, ¶[0055]); 

receive, from a given one of the plurality of employers by way of said network communication interface, parameters reflecting a given job to be performed by at least one of the workers (hiring entities specify licensing and certification requirements, ¶[0100]); 
determine that at least one selected worker from the plurality of workers is a match with said given job (matches worker with hiring entities, e.g. Abstract, ¶[[0045] and Fig. 2)
based on an identified overlap of worker availability and a start date and end date of said given job (hiring entities specify shifts' dates and times and system matches workers available at specified dates and times, ¶¶[0045], [0048]), 
wherein determining that the at least one selected worker is a match with said given job is based on a first mode selection from the subset of workers preferred by the given employer and (“Quick-Adds’ may be constrained to workers on the ‘short list’, ¶[0091]; see also ¶[0093] noting ‘Quick-Adds’ are job postings; and ¶[0101] noting workers are notified if they match the job qualifications), 
for the at least one selected worker, generate a graphical user interface including an electronic calendar for display at an electronic device the at least one selected worker (displays schedule for workers, ¶[0117] and Figs. 11 and 20; see also ¶[0190] discussing devices.  Additionally, the limitation “for display at an electronic device of a given one of said plurality of workers” does not further limit the scope of the claim because the limitation is the intended use of generating the graphical user interface, see MPEP 2103.I.C.), 
the electronic calendar presenting a plurality of user interface elements associated with jobs, wherein the plurality of user interface elements includes (schedule displays multiple shifts, e.g. Figs. 19-22): 
(i) a first user interface element associated with the given job for which the selected worker has been matched with and selected to apply (schedule shows shifts worker has booked, ¶[0117] and Fig. 20, 
the first user interface element activatable by the selected worker to initiate an electronic application for the given job (calendar includes an alert announcing new shifts, Fig. 20; see also ¶[0104] noting workers can respond to new shift alerts through the calendar; and ¶[0058] discussing applying to jobs.  Additionally, please note, Examiner finds the BRI of the term "activatable", in the context of this claim, encompasses providing any operation that allows the user to initiate an electronic application because the definition of "activate" includes making something active or operative.  Thus allowing a user to respond to a posting through the calendar is "activatable" because the user responding through the calendar is an operation)
and (ii) a second user interface element associated with a job for which the selected worker has previously applied (the schedule shows shifts completed, ¶[0125] and Fig. 22, which are jobs the worker has previously applied for because completed shifts would have been previously applied for), 
wherein each of said jobs illustrated as user interface elements by the electronic calendar is shown to visually span a portion of the electronic calendar corresponding to each of the job's respective start dates and end dates (shifts are shown with start and ends times, e.g. Figs. 20 and 22; see also Fig, 19 showing provider GUI), 
and wherein the electronic calendar graphically illustrates the first user interface element and the second user interface element in a vertically stacked orientation (shows shifts in vertical orientation, e.g. Figs. 20 and 22); 
and transmit, to the electronic device of the at least one selected worker, the graphical user interface to display the electronic calendar for the at least one selected worker (displays schedule for workers, ¶[0117] and Figs. 11 and 20; see also ¶[0190] discussing devices).  
However Hughes does not teach but Agrawal does teach:

Further, it would have been obvious at the time of filing to combine the shift scheduling system of Hughes with opening service requests to other service provides when preferred service providers are not available, as taught by Agrawal, because Hughes explicitly suggests it, see MPEP 2143.I.G.  Hughes teaches ‘Quick-Adds’ to select preferred workers, ¶[0091] and Hughes contemplates shifts with no available workers, ¶[0049].  As such, one of ordinary skill would have been motivated to modify Hughes to transition from the ‘Quick-Adds’ short list, to include other service providers in situations where none of the workers on the short list were available, as taught by Agrawal.
However the combination of Hughes and Agrawal does not teach but Podgurny does teach:
such that the first user interface element and the second user interface element are displayed concurrently in the electronic calendar (the personalized homepage concurrently shows multiple records of employee's jobs, Fig. 11, including completed and future jobs, ¶¶[0294], [0298], jobs the employee is able to apply for (i.e. jobs the employee can take from other employees with less seniority), ¶[0309], and jobs that have been assigned to the employee, ¶¶[0294], [0308]; see also ¶[0300] discussing calendar information like start and end dates1).
Further, it would have been obvious at the time of filing to combine the shift scheduling with preferred service providers of Hughes and Agrawal with the personalized homepage of Podgurny 
Regarding claim 2, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 1, as discussed above, and Hughes further teaches:
wherein the software code when executed by the at least one processor further causes the system to receive feedback data from the given employer for the selected worker who performed the given job (employers evaluate workers, ¶0148], see also ¶[0133]).  
Regarding claim 3, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 2, as discussed above, and Hughes further teaches:
process the feedback data to determine whether the feedback data reflects positive or negative feedback (responses are converted to positive and negative numbers, ¶[0148]).  
Regarding claim 4, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 3, as discussed above, and Hughes further teaches:
upon determining that the feedback data reflects positive feedback, update the record for the selected worker to reflect endorsement for qualifications relevant to the given job (medallions are displayed with certain colors to represent high ratings, ¶¶[0156]-[0157]).  
Regarding claim 5, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 2, as discussed above, and Hughes further teaches:
receive feedback data from the selected worker for the given employer (workers submit feedback and evaluations of hiring entities, ¶[0137]).  
Regarding claim 6, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 1, as discussed above, and Hughes further teaches:
track a quantum of work completed by the selected worker for the given job (workers submit their timesheets, ¶[0170], and, under the broadest reasonable interpretation, submitting timesheets is equivalent to tracking a quantum of work because the definition of quantum includes a particular amount, e.g. the particular amount of work reflected in the timesheets), 
and to generate an invoice for the given job based on the tracked quantum of work (system produces invoices, ¶[0168]).  
Regarding claim 7, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 1, as discussed above, and Hughes further teaches:
wherein determining that the at least one selected worker from the plurality of workers is a match includes processing the records for the plurality of workers to determine worker qualifications (worker accounts include credentials, ¶[0058]-[0059]);
processing the parameters reflecting the given job to determine job requirements (shift details includes skills required, ¶[0099]);  
and matching the worker qualifications to job requirements (when a shift is posted, matches are identified, ¶[0101]).  
Regarding claim 8, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 1, as discussed above, and Hughes further teaches:

Regarding claim 10, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 1, as discussed above, and Hughes further teaches:
wherein said system transitions from the first mode selection to the second mode selection in response to receiving user input from the given employer  (Fig. 17, shift detail form includes a drop down menu for selecting a Quick-Add; see also ¶[0098]).  
Regarding claim 11, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 1, as discussed above, and Hughes further teaches:
wherein the user input is a single mouse click, a single gesture, or a single touch input (Fig. 17, dropdown menus involve single mouse click or touch input).  

Regarding claim 12, Hughes teaches:
maintaining, in at least one electronic datastore, records reflective of a plurality of employers (users register as a hiring entity, ¶[0053]; see also ¶[0194] discussing memory)
and records reflective of a plurality of workers (users register as a professional or other worker, ¶[0055]);
maintaining, in the at least one electronic  datastore, identifiers identifying a subset of the plurality of workers preferred by that employer (hiring entities create ‘short lists’ and ‘block lists’, ¶[0091]);  
receiving, by way of a network interface, from a given one of the plurality of employers, parameters reflecting a given job to be performed by at least one of the workers (hiring entities specify licensing and certification requirements, ¶[0100]; see also e.g. ¶[0193] discussing networks);
determining that at least one selected worker from the plurality of workers is a match with said given job (matches worker with hiring entities, e.g. Abstract, ¶[[0045] and Fig. 2)

wherein determining that the at least one selected worker is a match with said given job is based on a first mode selection from the subset of workers preferred by the given employer and (“Quick-Adds’ may be constrained to workers on the ‘short list’, ¶[0091]; see also ¶[0093] noting ‘Quick-Adds’ are job postings; and ¶[0101] noting workers are notified if they match the job qualifications), 
for the at least one selected worker, generating a graphical user interface including an electronic calendar for display at an electronic device of the at least one selected worker (displays schedule for workers, ¶[0117] and Figs. 11 and 20; see also ¶[0190] discussing devices.  Additionally, the limitation “for display at an electronic device of a given one of said plurality of workers” does not further limit the scope of the claim because the limitation is the intended use of generating the graphical user interface, see MPEP 2103.I.C.), 
the electronic calendar graphically showing a plurality of user interface elements associated with jobs, wherein the plurality of user interface elements includes (schedule displays multiple shifts, e.g. Figs. 19-22): 
(i) a first user interface element associated with the given job for which the selected worker has been matched with and selected to apply (schedule shows shifts worker has booked, ¶[0117] and Fig. 20, which are jobs the worker has been matched with because Hughes teaches matching workers and shifts, e.g. Abstract, so future shifts are jobs that the worker has been matched with), 
the first user interface element activatable by the selected worker to initiate an electronic application for the given job (calendar includes an alert announcing new shifts, Fig. 20; see also ¶[0104] noting workers can respond to new shift alerts through the calendar; and ¶[0058] discussing applying to jobs.  Additionally, please note, Examiner finds the BRI of the term "activatable", in the context of this claim, 
and (ii) a second user interface element associated with a job for which the selected worker has previously applied (the schedule shows shifts completed, ¶[0125] and Fig. 22, which are jobs the worker has previously applied for because completed shifts would have been previously applied for), 
wherein each of said jobs illustrated as user interface elements by the electronic calendar is shown to visually span a portion of the electronic calendar corresponding to each of the job's respective start dates and end dates (shifts are shown with start and ends times, e.g. Figs. 20 and 22; see also Fig, 19 showing provider GUI), 
and wherein the electronic calendar graphically illustrates the first user interface element and the second user interface element in a vertically stacked orientation (shows shifts in vertical orientation, e.g. Figs. 20 and 22); 
and transmitting, to the electronic device of the at least one selected worker, the graphical user interface to display the calendar for the respective at least one selected worker (displays schedule for workers, ¶[0117] and Figs. 11 and 20; see also ¶[0190] discussing devices).   
However Hughes does not teach but Agrawal does teach:
when said given job is unmatched by the  first mode selection, a second mode selection from the plurality of workers including workers to whom said job was not presented upon said first mode selection (opens search up to new service providers if service request cannot handled by user's preferred service providers, ¶[0042]).
Further, it would have been obvious at the time of filing to combine the shift scheduling system of Hughes with opening service requests to other service provides when preferred service providers are 
However the combination of Hughes and Agrawal does not teach but Podgurny does teach:
such that the first user interface element and the second user interface element are displayed concurrently in the electronic calendar (the personalized homepage concurrently shows multiple records of employee's jobs, Fig. 11, including completed and future jobs, ¶¶[0294], [0298], jobs the employee is able to apply for (i.e. jobs the employee can take from other employees with less seniority), ¶[0309], and jobs that have been assigned to the employee, ¶¶[0294], [0308]; see also ¶[0300] discussing calendar information like start and end dates2).
Further, it would have been obvious at the time of filing to combine the shift scheduling with preferred service providers of Hughes and Agrawal with the personalized homepage of Podgurny because known work in one field of endeavor may prompt variations of in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Podgurny teaches using the personalized homepage as a "hub" of information for the employee, ¶[0291].  One of ordinary skill would have recognized that providing all the information relevant to an employee (i.e. information on past and future shifts as taught by Hughes e.g. Figs. 19-22), concurrently in a centralized hub (i.e. a record of all the recent and upcoming jobs as taught by Podgurny in Fig. 20) would be more convenient 
Regarding claim 13, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 12, as discussed above, and Hughes further teaches:
transmitting, by way of the network interface, an invitation to the at least one selected worker to apply for the given job (workers meeting the qualifications of the shift request are notified of the shift by email, ¶[0049]; see also ¶[0103] noting workers are notified of the availability).
Regarding claim 14, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 12, as discussed above, and Hughes further teaches:
receiving, by way of the network interface, an application from the at least one selected worker to apply for the given job (workers provide application information on-line, ¶[0062]; see also ¶[0108] hiring entity may view workers’ responses).  
Regarding claim 15, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 12, as discussed above, and Hughes further teaches:
receiving, by way of the network interface, an acceptance from the given employer for the at least one selected worker for the given job (hiring entity accepts or rejects worker, ¶[0110]).  
Regarding claim 16, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 12, as discussed above, and Hughes further teaches:
receiving, by way of the network interface, feedback data from the given employer for the selected worker who performed the given job (employers evaluate workers, ¶0148], see also ¶[0133]).
Regarding claim 17, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 16, as discussed above, and Hughes further teaches:

Regarding claim 18, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 17, as discussed above, and Hughes further teaches:
upon determining that the feedback data reflects positive feedback, updating the record for the selected worker to reflect endorsement for qualifications relevant to the given job (medallions are displayed with certain colors to represent high ratings, ¶¶[0156]-[0157]).  
Regarding claim 19, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 12, as discussed above, and Hughes further teaches:
tracking a quantum of work completed by the selected worker for the given job (workers submit their timesheets, ¶[0170], and, under the broadest reasonable interpretation, submitting timesheets is equivalent to tracking a quantum of work because the definition of quantum includes a particular amount, e.g. the particular amount of work reflected in the timesheets); 
and generating an invoice for the given job based on the tracked quantum of work (system produces invoices, ¶[0168]).  
Regarding claim 20, the combination of Hughes, Agrawal and Podgurny teaches all the limitations of claim 12, as discussed above, and Hughes further teaches:
wherein determining that the at least one selected worker from the plurality of workers is a match includes: processing the records for the plurality of workers to determine worker qualifications(worker accounts include credentials, ¶[0058]-[0059]); 
processing the parameters reflecting the given job to determine job requirements (shift detail includes skills required, ¶[0099]); 
and matching the worker qualifications to job requirements (when a shift is posted, matches are identified, ¶[0100]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, for the sake of compact prosecution, Examiner notes Fig. 9 of Podgurny teaches displaying similar information as claimed but for the purposes of tracking all employees; see also ¶[0262] discussing Fig. 9.  Examiner further notes that the user interface being "for the at least one selected worker" does not further limit the scope of the claim because it is only the intended use of the user interface, see MPEP 2103.I.C.  That is, who the information is intended to be displayed for does not further limit the scope of the claim.  Thus, Fig. 9 of Podgurny also teaches this limitation because Fig. 9 teaches concurrently displaying matched and accepted jobs.
        2 Additionally, for the sake of compact prosecution, Examiner notes Fig. 9 of Podgurny teaches displaying similar information as claimed but for the purposes of tracking all employees; see also ¶[0262] discussing Fig. 9.  Examiner further notes that the user interface being "for the at least one selected worker" does not further limit the scope of the claim because it is only the intended use of the user interface, see MPEP 2103.I.C.  That is, who the information is intended to be displayed for does not further limit the scope of the claim.  Thus, Fig. 9 of Podgurny also teaches this limitation because Fig. 9 teaches concurrently displaying matched and accepted jobs.